Citation Nr: 0610075	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  98-19 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD), prior to October 31, 2000.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability prior to October 31, 2000.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
seizures and blackouts, with a history of a gunshot wound to 
the head.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1968 to April 1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1997 and July 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.


REMAND

By a December 2004 remand, the Board directed that the 
veteran's Social Security Administration (SSA) records were 
to be obtained, to include all records used in both the 
decision to grant SSA disability benefits and the decision to 
subsequently discontinue such benefits.  

The veteran's SSA records were, indeed, requested by VA in 
December 2004.  The response from SSA indicated that the 
veteran's records were at the Office of Hearings and Appeals 
(OHA) in Falls Church, Virginia.  An e-mail correspondence 
from an SSA employee, dated May 26, 2005, stated that folders 
were unable to be obtained from OHA, as the process for 
hearing could not be interrupted.  It was suggested that, if 
the veteran's folder was at OHA, a new request would have to 
be submitted 90 days from that date.  As was duly noted by 
the veteran's representative in the January 31, 2006 
"Appellant's Post-Remand Brief," there is no indication 
that another attempt to obtain the veteran's SSA records was 
made.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the 
case is REMANDED to the RO via the Appeals Management Center 
in Washington DC for the following actions:

1.  Obtain the veteran's SSA records, to 
specifically include all records used in 
both the decision to grant SSA disability 
benefit entitlement and the decision to 
subsequently discontinue such benefits 
(and, if applicable, reinstate such 
benefits).  Thereafter, any such records 
should be associated with the claims 
folder.  If the records are deemed to be 
unobtainable, such is to be noted in the 
record.        

2.  Readjudicate the claims on appeal.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
which covers all evidence received since 
issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


